           Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 1 of 13 Page ID #:428



                   1     MATERN LAW GROUP, PC
                         MATTHEW J. MATERN (SBN 159798)
                   2     mmatern@maternlawgroup.com
                         LAUNA ADOLPH (SBN 227743)
                   3     ladolph@maternlawgroup.com
                         KAYVON SABOURIAN (SBN 310863)
                   4     ksabourian@maternlawgroup.com
                         1230 Rosecrans Avenue, Suite 200
                   5     Manhattan Beach, CA 90266
                         Tel: (310) 531-1900
                   6     Facsimile: (310) 531-1901
                   7     Attorneys for Plaintiff ESTELA
                         CERVANTES, individually and on behalf
                   8     of others similarly situated
                   9

                 10                           UNITED STATES DISTRICT COURT

                 11                          CENTRAL DISTRICT OF CALIFORNIA

                 12
                         ESTELA CERVANTES, individually          Case No. 2:18-cv-10005-RGK-MAA
                 13      and on behalf of all others similarly
                         situated,                               DECLARATION OF MATTHEW J.
                 14                                              MATERN IN SUPPORT OF
                               Plaintiff,                        PLAINTIFF’S MOTION FOR
                 15                                              PRELIMINARY APPROVAL OF
                               vs.                               CLASS ACTION SETTLEMENT
                 16
                         IHG MANAGEMENT (MARYLAND)               [Filed concurrently with Plaintiff’s
                 17      LLC, a Maryland limited liability       Notice of Motion and Motion for
                         company; and DOES 1 through 50,         Preliminary Approval of Class Action
                 18      inclusive,                              Settlement; and [Proposed] Order
                                                                 Granting Preliminary Approval of Class
                 19            Defendants.                       Action Settlement]
                 20                                              Date:         April 22, 2019
                                                                 Time:         9:00 a.m.
                 21                                              Courtroom:    850
                 22

                 23

                 24

                 25

                 26

                 27

                 28
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
         STE 200                                                          DECL. OF MATTHEW J. MATERN ISO PL.’S
 MANHATTAN BEACH, CA                                                         MOT. FOR PRELIMINARY APPROVAL
          90266
           Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 2 of 13 Page ID #:429



                  1              I, MATTHEW J. MATERN, hereby declare as follows:
                  2              1.   I am an attorney duly licensed to practice law in the State of California
                  3      and am admitted to practice before this Court. I am the principal of Matern Law
                  4      Group, PC, counsel of record for plaintiff Estela Cervantes (“Plaintiff”) in the
                  5      above-entitled action (“Action”). I make this declaration on the basis of personal
                  6      firsthand knowledge, unless another source of information or belief clearly appears
                  7      from the context, and as to all such matters I believe them to be true. If called as a
                  8      witness, I could and would readily and competently testify to all matters stated
                  9      herein.
                 10              2.   This declaration is submitted in support of Plaintiff’s Motion for
                 11      Preliminary Approval of Class Action Settlement.
                 12                                           The Parties
                 13              3.   Defendant IHG Management (Maryland) LLC (“Defendant”) is
                 14      national hotel operator that operated the Crowne Plaza Redondo Beach and Marina
                 15      hotel in Redondo Beach, California throughout the Class Period.
                 16              4.   Plaintiff was employed by Defendant as a room attendant at the
                 17      Crowne Plaza Redondo Beach and Marina hotel from August 2001 to July 30,
                 18      2017.
                 19              5.   Based on information provided by Defendant’s counsel, I am informed
                 20      and believe that, as of February 2019, the proposed class consisted of
                 21      approximately 210 persons.
                 22                                          Background
                 23              6.   On September 28, 2018, Plaintiff filed this putative class and
                 24      representative action against Defendant in Los Angeles Superior Court, alleging
                 25      causes of action for: (1) failure to provide meal periods; (2) failure to authorize and
                 26      permit rest periods; (3) failure to pay minimum wages; (4) failure to pay overtime
                 27      wages; (5) failure to pay all wages due to discharged and quitting employees; (6)
                 28      failure to maintain required records; (7) failure to furnish accurate itemized wage
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                          DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                  -1-
 MANHATTAN BEACH, CA                                                                   FOR PRELIMINARY APPROVAL
        90266
           Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 3 of 13 Page ID #:430



                  1      statements; (8) failure to indemnify employees for necessary expenditures incurred
                  2      in discharge of duties; (9) unfair and unlawful business practices; and (10) penalties
                  3      under the Labor Code Private Attorneys General Act (“PAGA”).
                  4            7.     On November 28, 2018, Defendant answered the Complaint.
                  5            8.     On November 29, 2018, Defendant removed this case to this Court
                  6      under the Class Action Fairness Act.
                  7                                 Discovery and Investigation
                  8            9.     Prior to filing the Complaint, Plaintiff’s counsel conducted an
                  9      extensive investigation including interviewing Plaintiff, reviewing documents
                 10      provided by Plaintiff and other publicly-available documents, and conducting
                 11      research regarding applicable California Labor Code sections and the Industrial
                 12      Welfare Commission Wage Order.
                 13            10.    The Parties also engaged in significant discovery after the Complaint
                 14      was filed.    Plaintiff propounded written discovery, including interrogatories,
                 15      requests for admission, and requests for production of documents.
                 16            11.    Following receipt of Defendant’s responses, the Parties engaged in
                 17      extensive meet and confer efforts and participated in an informal telephonic
                 18      discovery conference with Magistrate Judge Maria A. Audero. As a result of the
                 19      parties’ meet and confer efforts, Defendant supplemented its discovery responses.
                 20            12.    Defendant also propounded, and Plaintiff responded to, interrogatories
                 21      and requests for production of documents.
                 22            13.    Prior to mediation, Defendant produced, among other documents, all
                 23      relevant wage and hour policy documents, collective bargaining agreements, and a
                 24      sampling of the timekeeping and payroll records. Plaintiff retained a statistical
                 25      analyst to analyze the sampling of class members’ timekeeping and payroll records,
                 26      which assisted Plaintiff’s counsel in preparing a damages model prior to mediation.
                 27
                 28
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                          DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                 -2-
 MANHATTAN BEACH, CA                                                                   FOR PRELIMINARY APPROVAL
        90266
           Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 4 of 13 Page ID #:431



                  1            14.    Based on the information and record developed through extensive
                  2      investigation and discovery, Plaintiff’s counsel was able to act intelligently and
                  3      effectively in negotiating the proposed Settlement.
                  4                                    Settlement Negotiations
                  5            15.    On February 15, 2019, the Parties participated in a private mediation
                  6      session with Lisa Klerman, Esq., a well-respected mediator experienced in handling
                  7      complex wage-and-hour matters. The mediation session lasted all day but the
                  8      Parties were unable to reach a resolution.
                  9            16.    Following the mediation, the Parties continued to engage in settlement
                 10      discussions with the assistance of Ms. Klerman.
                 11            17.    On April 12, 2019, Ms. Klerman issued a mediator’s proposal which
                 12      set forth the material terms of a proposed settlement which would fully resolve this
                 13      matter.
                 14            18.    The Parties accepted the mediator’s proposal on April 13, 2019,
                 15      subject to entering into a more comprehensive written settlement agreement.
                 16            19.    The Stipulation of Class Action Settlement (“Stipulation”) was fully
                 17      executed on March 22, 2019. A true and correct copy of the Stipulation is attached
                 18      hereto as Exhibit A.
                 19            20.    The settlement negotiations were at arm’s length and, although
                 20      conducted in a professional manner, were adversarial. Both Parties went into the
                 21      mediation session willing to explore the potential for a settlement of the dispute, but
                 22      were prepared to litigate their position through trial and appeal if a settlement had
                 23      not been reached. The Settlement represents a resolution of disputed claims.
                 24         Amount in Controversy and Risks Associated With Continued Litigation
                 25            21.    In reaching a decision to settle the Action, Plaintiff and her counsel
                 26      considered the risks and obstacles of continued litigation, including but not limited
                 27      to, the risks of obtaining and maintaining class certification, the burdens of proof
                 28      necessary to establish liability, the class certification and merits defenses raised by
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                           DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                  -3-
 MANHATTAN BEACH, CA                                                                    FOR PRELIMINARY APPROVAL
        90266
           Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 5 of 13 Page ID #:432



                  1      Defendant, the difficulties in establishing damages, the likelihood of success at
                  2      trial, and the probability of appeal in the event of a favorable judgment for Plaintiff.
                  3      Plaintiff’s counsel also considered the recommendation of the mediator who is
                  4      experienced in handling complex wage-and-hour matters.
                  5            22.     Based on data provided by Defendant, Plaintiff’s counsel calculates
                  6      the maximum potential damages, exclusive of penalties and interest, to be
                  7      approximately $2,635,313.60, in the event that (1) Plaintiff’s meal break, rest,
                  8      break, minimum wage, and overtime claims are certified; and (2) Plaintiff is able to
                  9      establish liability on each of these claims at trial. The maximum potential damages
                 10      estimate is based on a detailed analysis of the time and payroll records provided by
                 11      Defendant, review and analysis of relevant policy documents, and information
                 12      obtained from Plaintiff. A detailed explanation of Plaintiff’s valuation is set forth
                 13      below.
                 14                    a.    Meal Break Violations
                 15               Plaintiff alleges that Defendant failed to provide Plaintiff and other Class
                 16      Members lawful meal breaks. Specifically, Plaintiff contends that Defendant’s
                 17      HOTEL Policies and Procedures Manual and Crowne Plaza Redondo Beach and
                 18      Marina Hotel Addendum failed to advise employees that they were entitled to a
                 19      meal period within the first five hours of their shifts. Expert analysis of the sample
                 20      time and payroll records shows that a meal period was recorded after the end of the
                 21      fifth hour on 27.4% of shifts over five hours with a recorded meal period.
                 22               Recently, the Ninth Circuit in Perez v. Alta-Dena Certified Dairy, LLC, 741
                 23      F. App'x 365 (9th Cir. 2018) reversed an order denying certification of plaintiff’s
                 24      meal break timing theory, finding that common issues predominated, including
                 25      whether defendant’s written policy, which failed to advise employees they were
                 26      entitled a to a meal break within the first five hours of a shift, was unlawful on its
                 27      face. Id. at 366. However, a number of courts have declined to certify claims that
                 28
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                           DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                  -4-
 MANHATTAN BEACH, CA                                                                    FOR PRELIMINARY APPROVAL
        90266
           Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 6 of 13 Page ID #:433



                  1      employees were deprived of timely meal breaks, absent evidence of a consistent
                  2      practice to violate the law.
                  3             Plaintiff calculates the maximum potential damages for meal break
                  4      violations as follows:
                  5            17,057 (shifts in data sample over 5 hours with a recorded 1st meal period)
                         x     6.51 (extrapolated to entire class - workweeks in class/workweeks analyzed)
                  6      x     27.4% (violation rate)
                         x     $16.71 (average hourly rate)
                  7            $508,405.98
                  8                    b.    Rest Break Violations
                  9             Plaintiff contends that Defendant failed to authorize and permit lawful rest
                 10      breaks based on Defendant’s policies which prohibited employees from leaving the
                 11      premises during rest breaks. In Augustus v. ABM Security Services, 2 Cal. 5th 257
                 12      (2016), the California Supreme Court held that an employer must relieve its
                 13      employees of all duty and relinquish control over how employees spend their time
                 14      during rest breaks. Id. at 269. Following Augustus, the DLSE confirmed that,
                 15      consistent with its obligation to relinquish control over employees, an employer
                 16      cannot require an employee to stay on the work premises during rest periods. See
                 17      DLSE FAQs regarding “Rest/Periods/Lactation Accommodation.” However, at
                 18      least one court has upheld dismissal of plaintiffs’ on-premises rest break theory
                 19      following Augustus. See Bell v. Home Depot U.S.A., Inc., 2017 WL 1353779, at *2
                 20      (E.D. Cal. Apr. 11, 2017) (denying motion for reconsideration and finding that
                 21      because the Augustus court “did not directly consider an on-premises rest break
                 22      policy . . . Augustus does not merit alteration of this Court’s judgment.”).
                 23      Defendant also argued it would present evidence that employees were not
                 24      prohibited from leaving the premises during rest breaks.
                 25             Plaintiff calculates the maximum potential damages for rest break violations
                 26      as follows:
                 27
                 28
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                         DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                 -5-
 MANHATTAN BEACH, CA                                                                  FOR PRELIMINARY APPROVAL
        90266
           Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 7 of 13 Page ID #:434



                  1             18,927 (shifts over 3.5 hours in data sample)
                         x      6.51 (extrapolated to entire class - workweeks in class/workweeks analyzed)
                  2      x      100% (violation rate)
                         x      $16.71 (average hourly rate)
                  3             $2,058,918.81
                  4             c.   Rounding
                  5             Plaintiff contends that Defendant failed to pay minimum and overtime
                  6      wages due to its practice of rounding employees’ clock in and clock out times to the
                  7      nearest quarter hour.    In the sample time and payroll records produced by
                  8      Defendant, Plaintiff’s expert found 625 underpaid hours due to rounding. Thus,
                  9      Plaintiff believes that her rounding claim is appropriate for class treatment and can
                 10      be adjudicated in favor of the class. Defendant, on the other hand, contends that it
                 11      utilizes a facially-neutral rounding system that rounds employee time in both
                 12      directions to the nearest 15-minute interval. Additionally, Defendant contends that
                 13      time records alone are not determinative on a rounding claims and that
                 14      individualized inquiries are necessary to determine if employees were working or
                 15      subject to the control of the employer during any rounded time. Also, Defendant
                 16      argues that nearly a third of the Class Members were subject to collective
                 17      bargaining agreements that provided for meal and rest breaks, and the payment of
                 18      overtime. Defendant argued that these unionized employees’ overtime claims were
                 19      barred by the exemption in California Labor Code Section 514.
                 20             Plaintiff calculates the maximum potential damages due to rounding as
                 21      follows:
                 22             625 (underpaid hours in sample)
                         x      6.51 (extrapolated to entire class - workweeks in class/workweeks analyzed)
                 23      x      $16.71 average hourly rate
                                $67,988.81
                 24
                               23.   As noted above, Defendant contests liability, as well as the propriety
                 25
                         of certification, and is prepared to vigorously oppose certification and to defend
                 26
                         against Plaintiff’s claims if the Action is not settled. Furthermore, prior to the
                 27
                         mediation in this Action, Defendant reached a settlement in Merzouki v. IHG
                 28
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                         DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                 -6-
 MANHATTAN BEACH, CA                                                                  FOR PRELIMINARY APPROVAL
        90266
           Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 8 of 13 Page ID #:435



                  1      Management Maryland LLC, et al., Los Angeles Superior Court Case No.
                  2      BC685729. In Merzouki, plaintiff alleged claims for (1) failure to pay wages for all
                  3      time worked at minimum wage in violation of Labor Code Sections 1194 and 1197;
                  4      (2) failure to pay proper overtime wages for daily overtime hours worked and all
                  5      hours worked in violation of Labor Code Sections 510, 1194, and 1198; (3) failure
                  6      to authorize or permit rest periods in violation of Labor Code Section 226.7; (4)
                  7      failure to provide complete and accurate wage statements in violation of Labor
                  8      Code Section 226; (5) failure to timely pay all earned and final paychecks due at
                  9      time of separation of employment in violation of Labor Code Sections 201, 202,
                 10      and 203; (6) Unfair Business Practices in violation of Business and Professions
                 11      Section 17200, et seq.; and (7) violations of PAGA, on behalf of all current and
                 12      former hourly non-exempt employees employed by Defendant in California since
                 13      December 4, 2013.      Defendant contends that, if approved, the settlement in
                 14      Merzouki will dispose of the claims of the class members in this Action for
                 15      minimum and overtime wages, rest break violations, wage statement violations,
                 16      waiting time penalties, unfair competition, and PAGA penalties.
                 17            24.   Given the potential damages, as well as the substantial risks to
                 18      recovery as discussed herein, including the Merzouki settlement, the non-
                 19      reversionary Maximum Settlement Amount of $510,000 is within the range of
                 20      possible approval.
                 21            25.   The Settlement obviates the significant risk that this Court may deny
                 22      certification of all or some of Plaintiff’s claims.      If the Court denied class
                 23      certification, Class Members would not be entitled to any payment whatsoever.
                 24      Furthermore, even if Plaintiff obtained certification of all or some of the claims,
                 25      continued litigation would be expensive, involving a trial and possible appeals, and
                 26      would substantially delay and reduce any recovery by the Class Members. The
                 27      Class Members will greatly benefit from the Settlement by receiving timely relief
                 28      and avoiding the risk of an unfavorable judgment.
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                         DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                -7-
 MANHATTAN BEACH, CA                                                                  FOR PRELIMINARY APPROVAL
        90266
           Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 9 of 13 Page ID #:436



                  1            26.     While Plaintiff is confident in the merits of the case, a legitimate
                  2      controversy exists as to each cause of action. Plaintiff also recognizes that proving
                  3      the amount of wages due to each individual Class Member would be an expensive
                  4      and time-consuming proposition. In order to prove liability and damages, Plaintiff
                  5      would need to obtain the contact information of absent Class Members and contact
                  6      the Class Members and obtain numerous declarations at significant expense.
                  7      Obtaining the cooperation of current employees would also be difficult, given their
                  8      likely reluctance to aid the prosecution of a lawsuit against their current employer.
                  9      Because of the proposed Settlement, Class Members will receive timely relief and
                 10      avoid the risk of an unfavorable judgment.
                 11            27.     Based on an estimated Net Settlement Amount of $290,950.00, it is
                 12      estimated that each Class Member, on average, will receive $1,385.48 as a result of
                 13      the Settlement.
                 14            28.     In sum, when the risks of litigation, the uncertainties involved in
                 15      achieving class certification, the burdens of proof necessary to establish liability,
                 16      and the probability of appeal of a favorable judgment are balanced against the
                 17      merits of Plaintiff’s claims, it is clear that the settlement amount is fair, adequate,
                 18      and reasonable.
                 19             Adequacy of Representation and Qualifications of Class Counsel
                 20            29.     MLG is a 20-attorney law firm that is actively and continuously
                 21      practicing in employment litigation, almost exclusively representing employees in
                 22      both individual and class actions in both state and federal courts throughout
                 23      California.
                 24            30.     MLG is qualified to handle this litigation because the firm is
                 25      experienced in litigating Labor Code violations in both individual and class action
                 26      cases. MLG has handled, and is currently handling, numerous wage and hour class
                 27      action lawsuits.
                 28
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                          DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                  -8-
 MANHATTAN BEACH, CA                                                                   FOR PRELIMINARY APPROVAL
        90266
                Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 10 of 13 Page ID
                                                  #:437


                  1           31.    I received a B.A. with honors in 1986 from Tulane University. I
                  2      received my J.D. from Southwestern University School of Law in 1991. I became
                  3      an active member of the State Bar of California in September 1992, and have been
                  4      an active member in good standing continuously since then. I have been practicing
                  5      as a litigation attorney in Los Angeles since 1992, and have been concentrating on
                  6      employment litigation since approximately 1997.
                  7           32.    In 1992, I founded the general partnership which later became knowns
                  8      as Rastegar & Matern, Attorneys at Law, A Professional Corporation. In 2012, I
                  9      founded the Law Offices of Matthew J. Matern, which changed its name to Matern
                 10      Law Group in January 2014, and then to Matern Law Group, PC in May 2016.
                 11      Since 1992, I have been heavily, successfully, and continuously involved in active
                 12      litigation and trial work, including extensive work in employment litigation and
                 13      wage and hour class actions.
                 14           33.    Over the course of my career, I have been involved in over 100 class
                 15      action settlements, with many of them settling in the seven figure range, including
                 16      settlements in the amount of $8.5 million, $7.0 million, $6.0 million, $6.0 million,
                 17      $5.0 million, $4.5 million, $4.5 million, $4.2 million, $4.2 million, $3.75 million,
                 18      $3.75 million, $3.6 million, $3.3 million, $3.1 million, and $3.0 million. I have
                 19      represented clients in numerous wage and hour class action lawsuits that settled
                 20      with per-class-member recoveries in a range similar to the anticipated per-class-
                 21      member recovery in the instant case. I have also been appointed class counsel in
                 22      twenty certified wage and hour class action cases which involved contested
                 23      certification proceedings.
                 24           34.    I have been counsel in a number of cases which resulted in published
                 25      appellate victories including ABM Industries Overtime Cases, 19 Cal. App. 5th
                 26      277 (2017); Julian v. Glenair, Inc., 19 Cal. App. 5th 277 (2017); Franco v. Athens
                 27      Disposal Company, Inc., 171 Cal. App. 4th 1277 (2009); Gutierrez v. California
                 28      Commerce Club, 187 Cal. App. 4th 969 (2010); Pantoja v. Anton, 198 Cal. App.
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                        DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                -9-
 MANHATTAN BEACH, CA                                                                 FOR PRELIMINARY APPROVAL
        90266
                Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 11 of 13 Page ID
                                                  #:438


                  1      4th 87 (2011); Fuentes v. AutoZone, Inc., 200 Cal. App. 4th 1221 (2011); Ventura
                  2      v. ABM Industries, Inc., 212 Cal. App. 4th 258 (2012); and Franco v. Arakelian
                  3      Enterprises, Inc., 211 Cal. App. 4th 314 (2012); and other non-published appellate
                  4      victories.
                  5            35.    Of the 20 attorneys at MLG, I am the attorney with the most active
                  6      trial and pretrial calendar. I have personally tried approximately twenty-five cases,
                  7      including approximately twenty jury trials.
                  8            36.    My work has led me to be recognized as a Southern California Super
                  9      Lawyer every year since 2009.
                 10            37.    Launa Adolph is a senior associate at MLG. She graduated from the
                 11      University of California, Los Angeles in 2000 and received her J.D. from Loyola
                 12      Law School in 2003. She has been an active member of the California State Bar in
                 13      good standing since December 2003. She is also admitted to practice in Illinois.
                 14      Ms. Adolph has over 15 years of experience handling wage-and-hour and
                 15      consumer class actions, and has been appointed class counsel in scores of cases in
                 16      state and federal courts in both California and New York. Recently, she has was
                 17      part of the trial team in a certified wage and hour class action trial alleging claims
                 18      for failure to pay overtime wages. Her work has led her to be recognized as a
                 19      Southern California Super Lawyer in 2014, 2015, 2016, 2017, 2018, and 2019, and
                 20      as a Southern California Rising Star in 2013.
                 21            38.    Kayvon Sabourian is an associate at MLG. Mr. Sabourian graduated
                 22      from Cornell University in 2006 and received his J.D. from University of Texas,
                 23      School of Law in 2010. He has been an active member of the Texas State Bar
                 24      since May 2011 and the California State Bar since October 2016. Mr. Sabourian
                 25      has experience with single-plaintiff and class action lawsuits in state and federal
                 26      courts throughout California and Texas. He has handled wage and hour class
                 27      actions and Fair Labor Standards Act collective actions involving claims relating
                 28      to overtime, meal and rest breaks, misclassification, and improper wage
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                         DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                 -10-
 MANHATTAN BEACH, CA                                                                  FOR PRELIMINARY APPROVAL
        90266
                Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 12 of 13 Page ID
                                                  #:439


                  1      statements. Mr. Sabourian was recognized as a Southern California Rising Star in
                  2      2017 and 2019.
                  3            39.    I am not aware of any conflicts of interest between MLG and the Class
                  4      Members. No one at MLG has any financial interest in or otherwise has a
                  5      relationship with Rust Consulting, Inc. which would create a conflict of interest.
                  6            40.     I also am not aware of any conflict of interest between Plaintiff and the
                  7      Class Members. Plaintiff’s interests are aligned with those of the Class Members,
                  8      as she seeks payment for unpaid wages on behalf of the Class Members.
                  9            41.     MLG has sufficient resources to vigorously pursue the claims on
                 10      behalf of the class.
                 11            42.     Although I was prepared to litigate the claims in this action, I support
                 12      the proposed Settlement as being in the best interests of the Class Members.
                 13            43.     Both Plaintiff and MLG have demonstrated that they will vigorously
                 14      represent the Class Members.         Plaintiff has taken an active role as class
                 15      representative by, among other things, attending numerous meetings with counsel,
                 16      keeping apprised of the status of the case, locating documents, answering questions,
                 17      and providing the facts and evidence necessary to prove the allegations in this
                 18      Action.
                 19                  Class Counsel Award and Settlement Administration Costs
                 20            44.    The Settlement provides for attorneys’ fees and costs to Class Counsel in
                 21      an amount not to exceed thirty-three percent (33%) of the Maximum Settlement
                 22      Amount, which amounts to One Hundred Sixty-Eight Thousand Three Hundred
                 23      Dollars ($168,300.00), plus reimbursement of reasonable litigation costs and
                 24      expenses in an amount of up to $22,000.00. I believe the fees and costs provision is
                 25      reasonable based on the amount and nature of the work performed, my hourly rate
                 26      and the hourly rate of other attorneys at my firm, and the result achieved, among
                 27      other factors. MLG will submit additional information regarding the work
                 28
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                           DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                  -11-
 MANHATTAN BEACH, CA                                                                    FOR PRELIMINARY APPROVAL
        90266
                Case 2:18-cv-10005-RGK-MAA Document 24-1 Filed 03/25/19 Page 13 of 13 Page ID
                                                  #:440


                  1      performed and request for attorneys’ fees in connection with its Motion for
                  2      Attorneys’ Fees, to be considered at the time of the Final Approval Hearing.
                  3            I declare under penalty of perjury under the laws of the United States of
                  4      America that the foregoing is true and correct.
                  5            Executed on March 25, 2019, at Manhattan Beach, California.
                  6
                  7                                                     /s/ Matthew J. Matern
                                                                        Matthew J. Matern
                  8
                  9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
 MATERN LAW GROUP, PC
1230 ROSECRANS AVENUE,
                                                                           DECL. OF MATTHEW J. MATERN ISO PL.’S MOT.
         STE 200                                                 -12-
 MANHATTAN BEACH, CA                                                                    FOR PRELIMINARY APPROVAL
        90266
